IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 846
                                                   :
         ORDER AMENDING RULES 127                  :          SUPREME COURT RULES
         AND 1127 OF THE                           :
         PENNSYLVANIA                              :          DOCKET
         RULES OF JUVENILE COURT                   :
         PROCEDURE                                 :


                                                ORDER


PER CURIAM

       AND NOW, this 3rd day of August, 2020, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been submitted
without publication in the interests of justice and efficient administration pursuant to
Pa.R.J.A. No. 103(a)(3):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rules of Juvenile Court Procedure 127 and 1127 are amended in the
attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on October 1, 2020.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.